DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2020 and 22 November 2021 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-11 in the reply filed on 25 April 2022 is acknowledged.  The traversal is on the ground(s) that applicants amended claim 1 to recite the identified special technical feature and hence removes the lack of unit of invention.  This is found persuasive because amended Group I now recites the special technical feature of an inner surface and to discharge the applied internal pressure to clamp the stator to an inner surface of the housing wall surrounding the housing volume. Therefore, claims 1-6 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:
Para. [0012] of the published application US 20200366174 states “an insertion opening (28)”, which should be -- an insertion opening (36) --. See further description of the insertion opening (36) in para. [0012] and [0014].   
Appropriate correction is required.

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  
Claim 1, lines 15-16: “the housing mounting and/or the tool holder and/or the stator gripper includes a pressure medium feed opening; should read -- the housing mounting or the tool holder or the stator gripper comprises a pressure medium feed opening; --

Claim 10, lines 3-4: “via a pressure medium feed opening arranged in the tool holder and/or the housing mounting and/or in the stator gripper.” should read -- via a pressure medium feed opening arranged in the tool holder or the housing mounting or in the stator gripper. --

Claim 9, line 5: “of the holder wall” should read -- of a holder wall --
 Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1 lines 15-16 “the housing mounting and/or the tool holder and/or the stator gripper includes a pressure medium feed opening;” renders claim indefinite because, the limitation cannot be true in “and’ condition. It is evident from Fig. 2 that, the pressure medium feed opening 40 is only on housing mounting 16, not on tool holder 18 or stator gripper 20. For example, for the “and” condition of the limitation “the housing mounting and the tool holder and the stator gripper includes a pressure medium feed opening;” is not correct. The pressure feed opening 40 is only on housing mounting 16. Therefore, claim 1 is indefinite. 

In claim 10, the limitation “feeding the pressure medium to the housing volume and the tool holder volume to build up the internal pressure in the housing volume and the tool holder volume via a pressure medium feed opening arranged in the tool holder and/or the housing mounting and/or in the stator gripper.” renders the claim indefinite for the reasons stated in §7.a  because the pressure medium feed opening 40 is arranged only in the housing mounting 16, not in the tool holder or stator gripper. 

Claim 1 line 14 recites “the result that the housing mounting and/or the tool holder are/is movable toward one another and away from one another” in which it is unclear how the housing mounting or tool holder moves toward one another and away from one another. It should be movable toward one another or away from one another.

In claim 8, the limitation “moving the housing mounting and/or the tool holder in an axial direction to connect the housing volume to the tool holder volume and/or to release the housing.” renders claim indefinite because the recited step cannot be true in all conditions. For example, it is unclear how the “release the housing” enables if both are in a connected state as recited “moving the housing mounting and/or the tool holder in an axial direction to connect the housing volume to the tool holder volume and to release the housing.” If moving them in axial direction enables to connect “the housing volume to the tool holder volume”, how it “releases the housing” because both are in a connected state. The limitation deemed to read as both housing mounting and the tool holder are connected state and/or release the housing and hence it is indefinite. 

Claim 9 line 5 recites the limitation “a holder tool end” which is confusing with the recited “a tool holder” in claim 7 line 5. Examiner recommends to recite “a tool holder end” in claim 9 line 5 for consistency. 
Claims 2-6 depend on claim 1. Therefore, claims 1-6 are rejected. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (US 20140062249) in view of Yoshikawa (US 20120186072).
Regarding claims 1 and 7, Nagao teaches, 
[AltContent: arrow][AltContent: textbox (guide opening)][AltContent: textbox (shank)][AltContent: arrow][AltContent: arrow][AltContent: textbox (gripper head)][AltContent: textbox (stator gripper)][AltContent: arrow][AltContent: textbox (housing mounting)][AltContent: textbox (positioning device)][AltContent: arrow][AltContent: textbox (tool holder)][AltContent: textbox (tool)][AltContent: textbox (housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (stator)][AltContent: arrow]
    PNG
    media_image1.png
    439
    512
    media_image1.png
    Greyscale

Modified Fig. 7, Nagao.

 	A tool (crimping tool 114, Figs. 5 to 9, para. [0151]) for fitting a stator (stator core 20) into a housing (stator case 70), the tool comprising: 
a housing mounting (positioning jig 112, Fig. 6A); 
a tool holder (base section 116); and 
a stator gripper (press section 120 along with variable core retention sections 102, press section 120 is formed in a circular cylinder shape, and a tapered face 120A is configured at a position on the inner peripheral face of the press section 120 at the base section 116 side. See Figs. 6A and 8, para. [0151]); 
wherein the housing mounting includes a positioning device (see modified Fig. 7 Nagao above) for holding and positioning the housing; 
the tool holder defines a tool holder volume (stator case 70 formed in a circular cylinder shape with an internal diameter that exceeds the outer diameter of the stator core 20 is disposed along the yoke 40 of the stator core 20 through the case placement process, see para. [0171] and Fig. 7) and has a receiving opening; 
the stator gripper is arranged in the tool holder and moves between a first position and a second position (variable core retention sections 102 move in the radial direction so as to expand the diameter thereof by the upper side retaining portion 104 and the lower side retaining portion 106, para. [0148]), the stator gripper comprises a gripper head (variable core retention sections 102, see modified Fig. 7 above) for holding the stator, in the first position, the gripper head is arranged in the tool holder volume and, in the second position, the gripper head is guided, at least in one section, through the receiving opening; 
the housing mounting and/or the tool holder moves, with the result that the housing mounting and/or the tool holder are/is movable toward one another and away from one another (a positioning jig 112 is attached to the shaft portion 108 to perform positioning of the variable core retention sections 102 with respect to the stator core 20 and the stator case 70, see para. [0149] and F2 Fig. 9); and 
the housing mounting and/or the tool holder and/or the stator gripper includes a pressure medium (spring 110, Fig. 11); 
wherein feeding a pressure medium (spring 110); and 
discharging the applied internal pressure clamps the stator (the impetus of the spring 110 is set such that the variable core retention sections 102 contract in the radial direction when the external force {pressing force} on the outer peripheral face of the stator case 70 for forming the plastic deformation portions 72 exceeds a specific value. Thus, the stator case 70 and the stator core 20 can be integrated together by a desired fixing force, para. [0171]).
Nagao does not teach feeding a pressure medium through the pressure medium feed opening or discharging the applied internal pressure clamps the stator to the inner lateral surface of the housing wall surrounding the housing volume. However, Yoshikawa teaches a stator assembly method and a tool in which, 
feeding a pressure medium (generates driving force by oil pressure or air pressure, and drives the cylindrical jig 22 and the receiving member 24 to the upper side, see Fig. 2A, para. [0075]) through the pressure medium feed opening (passage 26, Figs. 2A and 2B, sealing the operation space 42 from the open air, para. [0112]) applies an internal pressure to an inner lateral surface of a housing wall; and 
discharging the applied internal pressure clamps the stator to the inner lateral surface of the housing wall (a decompression step of decompressing the operation space 42 to a pressure lower than atmospheric pressure, and a press-fitting step of press-fitting the cap 20 into the cap-press-fit region 44, para. [0104]) surrounding the housing volume. 
Therefore, in view of the teachings of Yoshikawa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator fitting tool by replacing the spring 110 of Nagano with oil or air pressure medium and a feed opening 26 such that it drives a cylindrical jig 22 in up and down direction that enables to clamp a stator to the inner lateral surface of the housing wall when discharging the pressure medium while manufacturing an electric machine. Applying an internal pressure to an inner lateral surface of a housing wall through a pressure medium is known in the art. If applicant disagrees, see Hashimoto (US 20170141660), a pressure (surface pressure) with which the coils 16 are pressed against the wall surfaces of teeth 22 in the slots 24, para. [0076]. 

Regarding claims 2-4, 8 and 11, Nagao further teaches, 
[Claim 2] 	the tool holder comprises a hollow cylinder (a circular cylinder shaped base section 116 that supports the stator core 20 and the metal core 100; and press section 120 moves the punches 118 to the radial direction inside of the base section 116, see Fig. 8, para. [0151]); and 
the receiving opening is arranged in the axial direction of the tool holder (see Figs. 7 to 9 and para. [0151]).

[Claim 3] 	wherein the stator gripper includes a shank (see modified Fig. 7 Nagao above) adjoining the gripper head, the shank guided in a guide opening (see Figs. 7 and 9) of the tool holder, said guide opening arranged at a distance in the axial direction from the receiving opening.

[Claim 4] 	wherein a cross section of the gripper head can be adjusted in a direction perpendicular to its direction of movement between a gripping position that enlarges the cross section and a release position that reduces the cross section (variable core retention sections 102 contract in the radial direction when the external force {pressing force} on the outer peripheral face of the stator case 70, para. [0171]).

[Claim 8] 	further comprising moving the housing mounting and/or the tool holder in an axial direction (processing force F2 is input to the press section 120 by a press, and the projection portions 118A of the punches 118 are pressed against the outer peripheral portion of the stator case 70, see Fig. 9 and para. [0152]) to connect the housing volume to the tool holder volume and/or to release the housing (crimping tool 114 is removed from the stator case 70, the stator core 20 and the metal core 100. Then the diameter of the variable core retention sections 102 is compressed by releasing the tension of the spring 110, and the metal core 100 that was inserted into the stator core 20 is removed from the stator core 20, para. [0155]).

[Claim 11] 	wherein the stator is held on the stator gripper by a gripper head expandable in the radial direction (see para. [0171]).

Regarding claims 5-6 and 9-10, Yoshikawa further teaches, 

[AltContent: textbox (valve)][AltContent: arrow]
    PNG
    media_image2.png
    492
    637
    media_image2.png
    Greyscale

Fig. 2B Yoshikawa.

[Claim 5] 	wherein the pressure medium feed opening includes a valve device (passage 26, sucks gas from the operation space 42 through the passage 26 leading to the jig space 23, para. [0081], and the lower end of the pulley 8 contacts to the contacting surface 39, hence the operation space 42 is sealed from the open air, para. [0103]).

[Claim 6] 	wherein the valve device comprises a pressure relief valve (gas supplying means 53 is a valve gear that establishes and breaks communication between the passage 26 and the open air, see Fig. 2B Yoshikawa above and para. [0092]).

[Claim 9]  	further comprising moving the tool holder and/or the housing mounting in such a way for the closure between the tool holder and the housing so that at least one section of the housing, together with the insertion opening, is guided and/or engages into the receiving opening (a clamp jig 38 that holds and moves a shaft assembly 37, which is the pulley 8 fastened to the shaft 7, para. [0059]), or 
a holder tool end, surrounding the receiving opening, of the holder wall surrounding the tool holder volume rests against a housing end, surrounding the insertion opening, of the housing wall surrounding the housing volume (opening surface 39 becomes a contacting surface where a lower end of the pulley 8 contacts when the cylindrical jig 22 and the pulley 8 are contacted in the up-and-down direction, para. [0062], lower end of the pulley 8 contacts to the contacting surface 39, hence the operation space 42 is sealed from the open air, para. [0103], see Figs. 2A and 2B).

[Claim 10] 	further comprising feeding the pressure medium to the housing volume and the tool holder volume to build up the internal pressure in the housing volume and the tool holder volume via a pressure medium feed opening arranged in the tool holder and/or the housing mounting and/or in the stator gripper (a gas supplying means 53 that supplies the open air into the jig space 23, and is able to increase the pressure in the operation space 42, para. [0091]; a decompression step of decompressing the operation space 42 to a pressure lower than atmospheric pressure, and a press-fitting step of press-fitting the cap 20 into the cap-press-fit region 44, para. [0104])).
Yoshikawa teaches in para. [0103] that lower end of the pulley 8 contacts to the contacting surface 39, hence the operation space 42 is sealed from the open air, and in [0104] the step of decompressing the operation space 42 to a lower pressure, which is equivalent to the opening and closing of a pressure relief valve. Therefore, in view of the teachings of Yoshikawa, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the stator fitting tool so that a pressure medium that drives a cylindrical jig 22 in a desired direction and a decompressing step in which the pressure inside the operation space releases to enable to clamp a stator to the inner lateral surface of the housing wall while manufacturing an electric machine. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Akimoto (US 20100000075) teaches a method of manufacturing a stator for a rotary electric machine by shrink-fitting an outer cylinder to a core assembly where a cage-shaped wound coil is assembled in which the outer cylinder having a diameter increased by thermal expansion caused by the heat from a heating unit.
Prior art of record Luo (CN 106787482) teaches a motor rotor and a stator assembling device including a working table, a compressor, a pressure head rotating mechanism, a rotor locating mechanism and a rotor feeding locating mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729